Franklin Templeton Investments One Franklin Parkway San Mateo, CA 94403-1906 March 3, 2016 Filed Via EDGAR (CIK #0000856119) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Value Investors Trust (Registrant) File Nos. 033-31326 and 811-05878 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 52 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on February 26, 2016 Sincerely yours, FRANKLIN VALUE INVESTORS TRUST /s/Steven J. Gray Steven J. Gray Vice President and Secretary SJG/rs cc: Bruce G. Leto, Esq. Marguerite C. Bateman, Esq.
